Citation Nr: 1637830	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral diplopia (previously rated as left eye diplopia).

2.  Entitlement to a rating in excess of 10 percent for left eye residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to May 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left eye diplopia, rated 10 percent, and for left eye residual scar, rated 0 percent, both effective June 1, 2008.  A March 2010 rating decision increased the rating for left eye residual scar to 10 percent, effective June 1, 2008.  These matters are now in the jurisdiction of the Roanoke, Virginia RO.  In his April 2010 VA Form 9 substantive appeal, the Veteran requested a hearing before a Decision Review Officer; in June 2011 correspondence, he withdrew this request.  In February 2014, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now assigned to the undersigned.

An interim (January 2016) rating decision by the Roanoke RO granted service connection for right eye diplopia and continued the 10 percent rating for bilateral diplopia (previously rated as left eye only), as reflected on the preceding page.

The issue of entitlement to an increased rating for left eye residual scar is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1.  Prior to September 18, 2015, the Veteran's left eye diplopia was not correctable by spectacles; his visual acuity was 20/40 or better and his average visual field contraction was 54 degrees.

2.  From September 18, 2015, the Veteran's left eye diplopia was correctable by spectacles; his visual acuity was 20/40 or better bilaterally, and his average visual field contractions were 54 degrees bilaterally.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral diplopia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.75-4 .84a, Diagnostic Code (Code) 6090 (2008); 38 C.F.R. §§ 3.321, 4.75-4.79, Code 6090 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied as evidenced by a February 2008 Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program response signed by the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record.  Pursuant to the Board's February 2014 remand, the RO requested in April 2014 correspondence that the Veteran identify the providers of all treatment received.  To date, he has not responded.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Based on a review of the record, there is no indication that the Veteran receives VA or private treatment for his service-connected bilateral diplopia.  

The RO arranged for a VA eye examination in March 2008 and, pursuant to the Board's February 2014 remand, in September 2015.  The Board finds that the reports of those examinations are adequate for rating purposes as they include all findings necessary to decide this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has substantially complied with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that VA's duty to assist is met.

Legal Criteria

General

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 




Rating Eye Disabilities

The Veteran's bilateral diplopia has been rated 10 percent disabling under Code 6090.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Although the Veteran's initial claim for left eye diplopia was received prior to December 10, 2008, he requested service connection for right eye diplopia in May 2010 correspondence.  Further, in this case the RO has already considered both the old and revised criteria (see, e.g., September 2011 supplemental statement of the case) and the Board will likewise do so to avoid any potential prejudicial error.  

Eye Rating Criteria Prior to December 10, 2008

Prior to December 10, 2008, diplopia which was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).  Otherwise, diplopia was rated under 38 C.F.R. § 4.84a, Code 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  Id. at Note 2.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  Id.  When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.  Id.

When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provided the highest evaluation.  Id. at Note 3.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200.  Id. at Note 4.  If the diplopia was from 31 to 40 degrees, it was rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it was lateral; and (c) equivalent to 15/200 visual acuity if it was down.  If the diplopia was central at 20 degrees, it was rated equivalent to visual acuity of 5/200. 

Prior to December 10, 2008, Codes 6061-6079 provided for a 10 percent evaluation where there was 20/70 vision in one eye and 20/40 vision in the other eye, or where there was 20/50 vision in one eye with 20/50 or 20/40 vision in the other eye; a 20 percent evaluation when there was 20/70 vision in one eye with 20/50 vision in the other eye, when there was 20/100 vision in one eye and 20/50 vision in the other eye, when there was 20/200 vision in one eye with 20/40 vision in the other eye, or when there was 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Codes 6061-6079 (2008).  

A 30 percent evaluation was warranted when there was 20/70 vision in one eye with 20/70 vision in the other eye, when there was 20/100 vision in one eye and 20/70 vision in the other eye, when there was 20/200 vision in one eye with 20/50 vision in the other eye, when there was 15/200 vision in one eye with 20/50 vision in the other eye, when there was 10/200 vision in one eye with 20/40 vision in the other eye, or when there was 5/200 vision in one eye with 20/40 vision in the other eye.  Id.

A 40 percent evaluation was warranted when there was 20/200 vision in one eye with 20/70 vision in the other eye, when there was 15/200 vision in one eye and 20/70 vision in the other eye, when there was 10/200 vision in one eye with 20/50 vision in the other eye, or when there was 5/200 vision in one eye with 20/50 vision in the other eye.  Id.  

A 50 percent evaluation was warranted when there was 10/200 vision in one eye with 20/70 vision in the other eye, or when there was 5/200 vision in one eye with 20/70 vision in the other eye.  Id.  A 100 percent rating was warranted for visual acuity of 5/200 in each eye or visual acuity of 5/200 in one eye and blindness in the other eye, having only light perception, or anatomical loss of the other eye.  Id.

Prior to December 10, 2008, visual impairment could also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76.  Ratings for impairment of field vision were evaluated under Code 6080.  To ascertain the correct rating under Code 6080, the average concentric contraction of visual fields must be computed in accordance with 38 C.F.R. § 4.76a.  Under that provision, the extent of contraction of the visual field in each eye was determined by recording the extent of the remaining visual fields in each of eight 45-degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost were added together and then subtracted from 500.  The resulting figure was the total remaining degrees of visual field.  That figure was divided by eight to yield the average contraction for rating purposes.

Under Code 6080, concentric contraction of visual field to 5 degrees or less warranted a 100 percent rating for bilateral loss, and a 30 percent rating for unilateral loss, or rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees but not to 5 degrees warranted a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees but not to 15 degrees warranted a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees but not to 30 degrees warranted a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees but not to 45 degrees warranted a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/50 (6/15).  The concentric contraction ratings required contraction within the stated degrees, temporally; the nasal contraction may have been less.  VA rated unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, Code 6080.

Revised Eye Rating Criteria since December 10, 2008

The December 10, 2008, amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2015).  The pertinent criteria for evaluating diplopia is found in 38 C.F.R. § 4.79, Code 6090.  

The revised Code 6090 provides the same degrees of diplopia and equivalent visual acuity contained in the former Code.  However, Notes 2 through 4 under former Code 6090 are essentially now contained in 38 C.F.R. § 4.78 of the revised Code.  In accordance with 38 C.F.R. § 4.31, diplopia that is occasional or that is correctable with spectacles is rated 0 percent.  38 C.F.R. § 4.79, Code 6090, Note.

Following the December 10, 2008, amendments, bilateral or unilateral concentric contraction of visual field with remaining field of 46 to 60 degrees warrants a 10 percent rating.  38 C.F.R. § 4.79, Code 6080 (emphasis added).  (Under the prior Code, bilateral concentric contraction within that range warranted a 20 percent rating.)  No other changes were made to Code 6080.

Factual Background

The Veteran has undergone two VA examinations.  On March 2008 VA fee-based examination, there was no evidence of congestive/inflammatory glaucoma or eye/lacrimal duct disease or injury.  His funduscopy examination and the measurements of intraocular pressure of each eye were within normal limits.  Visual acuity examination revealed corrected far vision bilaterally as 20/20.  Left eye diplopia occurred constantly, was present at all distances, and could not be corrected.  The Goldmann Perimeter chart reading showed diplopia present at 31-40 degrees left lateral down and left lateral up.  There was no enucleation or nystagmus.  The visual field deficit test revealed that average concentric contraction was 53.75 degrees for both the left and right eye visual fields.

On September 2015 VA eye conditions examination, pursuant to the Board's February 2014 remand, the Veteran's corrected distance for each eye was 20/40 or better.  His pupils were round and reactive to light.  There was no anatomical loss, light perception only, extremely poor vision, blindness of either eye, or severe irregular astigmatism.  Diplopia was present at greater than 40 degrees lateral; although constant, his diplopia was correctable with standard spectacle correction.  The visual field deficit test revealed that average concentric contraction was 54 degrees bilaterally.  The Veteran's slit lamp, external, and internal eye exams were normal.  Although a visual field defect was noted, there was no loss or contraction of a visual field.  The Veteran did not have any incapacitating episodes attributable to an eye condition and his eye condition did not impact on his ability to work.

Analysis

The Veteran's diplopia does not meet the criteria for a rating in excess of 10 percent under the former or current criteria.  The Board notes that diplopia was present on March 2008 VA examination at 31-40 degrees left lateral down and left lateral up, with a resulting visual acuity of 20/200 or 20/40, respectively.  At the time of this examination, only left eye diplopia was service-connected; visual acuity examination revealed corrected far vision as 20/20 for the Veteran's nonservice-connected right eye.  Based on Code 6066, vision in one eye of 20/200 or 20/40 and 20/20 in the other eye results in a noncompensable rating.  See 38 C.F.R. §§ 4.31, 4.84a (2008).  Further, although diplopia was present on September 2015 VA examination, it was noted to be correctable with standard spectacles.

Therefore, under the current regulations, the Veteran's diplopia warrants a 0 percent disability rating.  See 38 C.F.R. § 4.79, Code 6090, Note (2015).

Turning to visual acuity in and of itself, the evidence indicates that the Veteran's visual acuity is normal and both eyes manifest corrected visual acuity better than 20/40.  Thus, a compensable rating based on impairment of visual acuity under the former or current regulations is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.84a (2008); 38 C.F.R. § 4.79 (2015).

Turning to loss of visual fields, on March 2008 VA examination, there was objective evidence of a visual field defect as measured by a test equivalent to the Goldmann visual field test, which revealed left eye concentric contraction to 54 degrees.  Turning to the Ratings for Impairment of Field Vision, unilateral concentric contraction of visual field between 46 and 60 degrees results in a 10 percent disability rating under prior Code 6080.  The Board notes that the Veteran's right eye concentric contraction was also to 54 degrees and that the pre-December 10, 2008, amendments to Code 6080 provided for a 20 percent rating for bilateral concentric contraction of visual field between 46 and 60 degrees.  However, because the Veteran did not request service connection for right eye diplopia until May 2010, this portion of his claim is subject to the amended criteria.  Accordingly, a 10 percent rating is warranted under Code 6080 for unilateral (left eye) impairment of field vision to 54 degrees.  See 38 C.F.R. § 4.84a, Code 6080 (2008).

On September 2015 VA examination, the visual field test revealed a left eye concentric contraction of 54 and a right eye concentric contraction of 54.  Turning to the current regulation and the Ratings for Impairment of Field Vision, bilateral concentric contraction of visual field between 46 and 60 degrees results in a 10 percent disability rating.  See 38 C.F.R. § 4.79, Code 6080 (2015).

Because there is no evidence that the Veteran suffers from any other eye disability beyond diplopia, there is no need to consider whether to rate the Veteran under a separate Code.

Extraschedular Consideration

The Board has considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected diplopia is exceptional or that schedular criteria are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria reasonably describe and contemplate the symptoms and severity of his disability and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for his service-connected diplopia; however, as discussed above, the criteria for such ratings are not met.  There is likewise no evidence of such factors as frequent hospitalizations for the disability, related marked interference with employment, or other factors of similar severity.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary.

Total Disability Evaluation Based on Individual Unemployability

Finally, the evidence does not show (nor does the Veteran report) that he is unable to obtain or maintain gainful employment due to his service-connected diplopia (alone or in combination with other service-connected conditions).  Accordingly, entitlement to a total disability rating has not been raised, either by the Veteran or by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Special Monthly Compensation

Special monthly compensation (SMC) may be awarded for visual impairment in some cases, and consideration of whether SMC is warranted is required when evaluating any claim for visual impairment.  See 38 C.F.R. § 4.79 (2008); 38 C.F.R. § 4.85(4) (2015).  However, the SMC criteria require loss of use or blindness of one eye or severely reduced visual acuity or visual field concentric contraction, which do not apply to the Veteran's case.  Id.  Therefore, SMC is not warranted for the Veteran's bilateral diplopia.


ORDER

A rating in excess of 10 percent for bilateral diplopia is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claim.  Specifically, the Board notes that pertinent medical evidence is outstanding.  The record contains a one-page letter from the Oral and MaxilloFacial Surgery Department of the Naval Medical Center dated September 28, 2008, outlining treatment the Veteran received there for his service-connected left eye residual scar.  The record also contains a one-page treatment history from VCU Oral and Maxillofacial noting that the Veteran has been seen there "several times" for concerns relating to his service-connected left eye residual scar.  There is no indication that the AOJ sought to obtain these records.  Thus, because VA has knowledge of outstanding pertinent private medical treatment, and because records of all evaluations and treatment for the disability during an evaluation period are pertinent evidence in a claim for increase, a remand is required to obtain such records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected left eye residual scar and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to treatment at the Naval Medical Center and VCU Oral and Maxillofacial.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  After completing the above action, and any other development as may be indicated by the records received, the AOJ should review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


